Citation Nr: 1129398	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an apportionment in excess of $50 per month for the Veteran's dependent child EF. 


REPRESENTATION

Appellant represented by:	None
Veteran represented by: 	American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The Veteran served on active duty from December 1985 to November 1988, and from October 1989 to October 1996.  The appellant is the mother of the Veteran's child EF and her custodian for purposes of this appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2001 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the RO in Reno, Nevada.  The appellant failed to report for a local hearing before a hearing officer in February 2004.  This case was before the Board in October 2004 when it was remanded for additional development, including scheduling the appellant for a Travel Board hearing before a Veterans Law Judge.  Correspondence sent to the appellant at various addresses provided to VA have been returned to VA as undeliverable.  Despite several attempts, the appellant could not be located.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's "duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If a claimant wishes help she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining relevant evidence.  Therefore, the request for such a hearing is considered withdrawn.


FINDINGS OF FACT

1.  EF, born in May 1986, is the child of the Veteran and appellant.

2.  In November 2001, the RO awarded an apportionment of the Veteran's VA compensation to the appellant on behalf of EF in the amount of $50 per month, which she received until EF's 18th's birthday in May 2004.

3.  The evidence does not indicate the Veteran paid any child support to the appellant in accordance with a September 1989 support order or otherwise reasonably discharged his responsibility for support of his child EF with whom he did not reside for the period of the appeal.

4.  The appellant's monthly income consistently exceeded her monthly expenses, and the Veteran did not show a financial hardship for the purpose of an increased special apportionment.


CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's VA compensation benefit for his dependent child EF have been met for the period from June 1, 2001, until EF's 18th birthday, or until her 23rd birthday if she was enrolled in school.  38 U.S.C.A. §§ 1115, 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453, 3.503, 3.667 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 3 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).

However, the Court has held that the VCAA does not apply to decisions regarding how benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and his dependent in the case at hand.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 (2010).

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  In this case, the applicable contested claims procedures were followed.  The RO provided both parties (the appellant and the Veteran) with notices and determinations related to the contested claim.  

As will be discussed further below, VA has obtained financial information from the appellant, but the Veteran has failed to respond to such requests for information.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims files; and neither party has contended otherwise.  The Board therefore concludes that neither the appellant nor the Veteran is prejudiced by a decision on the claim at this time.


Analysis

A Certificate of Live Birth shows that EF, born in May 1986, is the child of the Veteran and appellant.

By a June 1998 rating decision, the Veteran was granted a 50 percent rating for posttraumatic stress disorder, effective October 27, 1996.  His initial award letter indicated that he was paid by VA as a single veteran with no dependents.

In February 2001, the appellant advised VA that she and the Veteran had a child, EF.  She stated that the Veteran had not paid any child support payments in four years.  She requested an apportionment of the Veteran's benefit award.  

In April 1999 the Veteran completed a VA Declaration of Status of Dependents (VA Form 21-686c) stating that his children included EF, who was born in May 1986.

A May 2001 award letter indicates that EF was added to the Veteran's VA compensation award effective January 1999.  As such, his payment included, in pertinent part, an additional amount for his dependent child EF.

In October 2001, the appellant reported monthly income of $531 from Social Security and monthly expenses of $720.  She indicated that she did not own any property.

In the November 2001 decision, the RO awarded the appellant an apportionment of $50 a month.  The RO noted that the Veteran had not responded to a September 2001 request for information letter sent by the RO; therefore, it seemed reasonable that the apportionment would not cause a hardship on the Veteran.

Thereafter, the appellant appealed and requested that she be granted an apportionment in excess of the $50 already awarded to her on behalf of EF.  Specifically, she reiterated that there were court-ordered child support payments that the Veteran was not paying.  A September 1989 stipulation to judgment of paternity and support order notes that the Veteran agreed to pay $268 per month in child support, plus arrears totaling $2,454.  

In a January 2002 statement, the appellant stated that the Veteran had not paid child support in 10 years.

In a February 2002 letter, the Veteran's VA vocational rehabilitation counselor noted that, in addition to VA benefits, the Veteran was receiving SSDI benefits.  He was no longer working or going to school.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action.  38 U.S.C.A. § 5110(f).  The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if he or she is enrolled in school.  38 C.F.R. §§ 3.503, 3.667.  If the Veteran's child is not in his or her custody, all or any part of compensation payable on account of any veteran may be apportioned as is prescribed by the Secretary of Veterans Affairs.  38 U.S.C.A. § 5307; see also 38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 3.450(a) (1) (ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  

In addition, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case because the benefit of the doubt cannot be given to both the appellant and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

Having considered the evidence of record and the available contentions of the parties, the Board finds that the evidence of record does support an increase in the amount of the apportionment to the appellant for the support of the Veteran's child EF for the period of the appeal.

First, as indicated previously, the RO has already determined that need was demonstrated on the appellant's part.  Therefore, the RO granted apportionment in the amount of $50 a month.  The appellant now appeals and requests that she be granted an apportionment in excess of the $50 already awarded to her on behalf of EF.  Therefore, this case involves a claim for an increased apportioned share of the Veteran's VA benefits and the underlying apportionment has already been established.  Under 38 C.F.R. § 3.453, the rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451, which takes into account the respective hardship of the parties.  

VA's General Counsel has stated that the purpose of apportionment is to effectuate the responsibility of a VA beneficiary to support the beneficiary's dependent.  VAOPGCPREC 74-90 (July 18, 1990)(citing Stone v. Stone, 67 S.W.2d 189 (Ark.1934).  As noted above, the appellant demonstrated a need for support based on her limited means.  As such, the Board must consider whether the amount apportioned would result in "undue hardship" to the Veteran.  The pertinent regulation does not define what constitutes "undue hardship."

In this regard, the Veteran has not provided any information regarding his monthly income and expenses to VA.  In September 2001 and March 2005, the RO mailed letters to the Veteran requesting information regarding the amount and frequency of his contributions to the support of his children, the total amount of his annual income, the total value of all of his property, an itemized list of his annual expenses, and the number of persons in his household dependent upon him for support.  The Veteran did not respond.  

In October 2002, the Veteran was sent a copy of the Statement of the Case concerning the appellant's claim for an increase in the amount of the apportionment.  The Veteran did not respond to the Statement of the Case.

As reviewed above, the RO has attempted to obtain information from the Veteran regarding his income and expenses throughout the appeal, and the Veteran has not responded.  See Wood, supra.  Thus, in the absence of such information, the Board limits its review to the parties reported income and expenses, and based on review of such finds that the currently apportioned amount does not result in undue hardship to the Veteran or the Veteran's current dependents.

Rather than assigning a fixed dollar amount for the apportionment, the Board has instead considered the provisions of 38 C.F.R. § 3.451.  Those provision provide for the assignment of a percentage of the total VA benefit award, and state that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him while apportionment of less than 20 percent of his benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  Here, the apportionment of $50 out of his $650 monthly VA benefit award in June 2001 constitutes approximately six percent of the total award.  Given the financial hardship that the appellant is under and given than the apportionment will not result in undue hardship to the Veteran or the Veterans current dependents, the Board finds that an apportionment of 20 percent of the VA benefit award is warranted for the support of EF for the period from June 1, 2001, until EF's 18th birthday, or until her 23rd birthday if she was enrolled in school.  See 38 C.F.R. §§ 3.503, 3.667.

Accordingly, to this extent, the benefit sought on appeal is granted.  


ORDER

An apportionment of 20 percent of the Veteran's VA benefit award is granted for the support of EF for the period from June 1, 2001, until EF's 18th birthday, or until her 23rd birthday if she was enrolled in school.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


